         Case 3:18-md-02843-VC Document 272 Filed 05/24/19 Page 1 of 4



Lesley E. Weaver (SBN 191305)                 Derek W. Loeser (admitted pro hac vice)
BLEICHMAR FONTI & AULD LLP                    KELLER ROHRBACK L.L.P.
555 12th Street, Suite 1600                   1201 Third Avenue, Suite 3200
Oakland, CA 94607                             Seattle, WA 98101
Tel.: (415) 445-4003                          Tel.: (206) 623-1900
Fax: (415) 445-4020                           Fax: (206) 623-3384
lweaver@bfalaw.com                            dloeser@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                 MDL No. 2843
PRIVACY USER PROFILE LITIGATION                Case No. 18-md-02843-VC


This document relates to:                      STATEMENT OF RECENT DECISION

ALL ACTIONS                                    Judge: Hon. Vince Chhabria
                                               Courtroom: 4, 17th Floor
                                               Hearing Date: May 29, 2019
                                               Hearing Time: 10:30 a.m.




STATEMENT OF RECENT                                                             MDL NO. 2843
DECISION                                                             CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 272 Filed 05/24/19 Page 2 of 4




       Plaintiffs file this Statement of Recent Decision to alert the Court to two recent decisions

related to arguments made by Plaintiffs in their Opposition to Motion of Defendant Facebook

Inc. to Dismiss Plaintiffs’ First Amended Consolidated Complaint (“Opp.”), ECF No. 266.

       First, the United States Court of Appeals, Second Circuit’s recent ruling in Melito v.

Experian Mktg. Sols., Inc., No. 17-3277-CV, 2019 WL 1906087 (2d Cir. Apr. 30, 2019). This

decision relates to the arguments made by Plaintiffs in their Opp. at pp. 5-6. A copy of this

decision is attached hereto as Exhibit A.

       Second, from this District, the Honorable Judge James Donato’s ruling in Michael

McDonald, et al., v. Kiloo Aps et al., No. 17-CV-04344-JD, 2019 WL 2211316 (N.D. Cal. May

22, 2019). This decision relates to the arguments made by Plaintiffs in their Opp. at pp. 5, 8-9,

10-17, and 31-35. A copy of this decision is attached hereto as Exhibit B.




STATEMENT OF RECENT DECISION                     1                                      MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 272 Filed 05/24/19 Page 3 of 4



Dated: May 24, 2019                                 Respectfully submitted,


KELLER ROHRBACK L.L.P.                              BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                          By:       /s/ Lesley E. Weaver
       Derek W. Loeser                                        Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)             Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)          Matthew S. Weiler (SBN 236052)
Gretchen Freeman Cappio (admitted pro hac vice)     Anne K. Davis (SBN 267909)
Cari Campen Laufenberg (admitted pro hac vice)      Emily C. Aldridge (SBN 299236)
Benjamin Gould (SBN 250630)                         Joshua D. Samra (SBN 313050)
1201 Third Avenue, Suite 3200                       555 12th Street, Suite 1600
Seattle, WA 98101                                   Oakland, CA 94607
Tel.: (206) 623-1900                                Tel.: (415) 445-4003
Fax: (206) 623-3384                                 Fax: (415) 445-4020
dloeser@kellerrohrback.com                          lweaver@bfalaw.com
lsarko@kellerrohrback.com                           mweiler@bfalaw.com
gcappio@kellerrohrback.com                          adavis@bfalaw.com
claufenberg@kellerrohrback.com                      ealdridge@bfalaw.com
bgould@kellerrohrback.com                           jsamra@bfalaw.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

                                Plaintiffs’ Co-Lead Counsel




STATEMENT OF RECENT DECISION                2                                      MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 272 Filed 05/24/19 Page 4 of 4



               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Lesley E. Weaver, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 24th day of May, 2019, at Oakland, California.


                                              /s/ Lesley E. Weaver
                                              Lesley E. Weaver




STATEMENT OF RECENT DECISION                     3                                     MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
